Citation Nr: 0402654	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  01-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Committee 
on Waiver and Compromises (Committee) at the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In January 2001 this matter was remanded to afford the 
veteran a hearing before a member of the Board at the RO.  In 
June 2003 the veteran appeared at a hearing before the 
undersigned at a hearing held at the RO.  


FINDINGS OF FACT

1.  The veteran was determined to be permanently and totally 
disabled due to a nonservice-connected disability effective 
February 1988 and awarded disability pension by the RO in a 
May 1997 rating decision.

2.  In a January 1999 income verification report, the veteran 
reported that he was married, living with his spouse and was 
only receiving Social Security income for both him and his 
wife between January 1998 and December 1999.  

3.  In January 2000 the RO received information that the 
veteran's wife received income as a substitute teacher on an 
as needed basis.  

4.  In May 2000, the veteran's disability pension benefits 
were reduced effective February 1, 1997, based on the receipt 
of previously unreported wages for the veteran's wife.  This 
action created an overpayment of $4,198.17.

5.  It is contrary to equity and good conscience to deny a 
waiver of recovery of the overpayment at issue.


CONCLUSION OF LAW

Recovery of an overpayment of disability pension benefits, 
originally calculated to be in the amount of $4,198.17, would 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded disability pension in June 1997.  The 
RO notified the veteran, in a June 1997 letter, of his 
obligation to report and verify all income from 1988 to the 
present and to verify the date he last worked.  In an August 
1997 letter, the RO advised the veteran it was denying his 
claim based on his failure to send verification of the last 
date he worked.  

In March 1998, following receipt of employment information, 
the RO sent the veteran a letter notifying him of adjustments 
made to his VA pension and advising him that medical expenses 
may be used to reduce income counted in calculating his 
pension.  

In January 1999, the veteran reported that he was married, 
living with his spouse and was only receiving Social Security 
income for both him and his wife between January 1998 and 
December 1999.    

In January 2000 the RO received information that the 
veteran's wife received income from her employment as a 
substitute teacher on an as needed basis.  

In May 2000, based on previously unreported wages for the 
veteran's wife, the veteran's disability pension benefits 
were reduced effective February 1, 1997.  This action created 
an overpayment of $4,198.17.

In statements and testimony, the veteran stated that he and 
his wife essentially lived separately from each other in the 
same house and that their financial transactions were 
separate from each other and that he was not aware of what 
his wife earned as a teacher during the years in question.  
The veteran also reported that he was erroneously told his 
wife's earnings would not affect his pension because it was 
her money and paid to her as a stipend.  The veteran 
submitted copies of his wife's W-2's from 1991 to 2001, which 
confirmed her annual earnings of from 1997 to 1999 and 
thereafter.  

A July 2001 statement from an independent living specialist 
argued that the veteran's expenses ate up all the monthly 
income both he and his wife received from Social Security and 
what they had received from the VA.  They were said to have 
failed to report medical expenses incurred because they did 
not know they were supposed to do so to offset reported 
income.  The veteran's wife was noted to only sporadically 
work as a substitute teacher.  


In statements and testimony, the veteran reported that the 
collection of the overpayment would result in financial 
hardship on him.  The veteran's February 2002 financial 
status report reflected that the veteran's total monthly 
family income was approximately $950 in Social Security 
benefits.  His wife was noted to be working as a temporary 
substitute assistant at the local school on an as needed 
basis; no income was reported.  The veteran paid no rent or 
mortgage.  Total monthly expenses were $943 including $200 
for food, $388 for utilities and heat, $121 for telephone, 
$36 for cable TV, $36 for life insurance, $62 for car 
insurance and $100 for transportation and gas.  There were no 
medical expenses for either the veteran or his spouse 
reported.  Monthly income exceeded monthly expenses by $7.  
His total assets were said to be worth $4,000; this was the 
combined value of three cars he owned.  

In June 2002 the veteran submitted a statement indicating 
that his wife was no longer working, except on temporary 
assignments when someone would call off sick.  He indicated 
that he received $600 a month and his wife received $300 a 
month in Social Security payments.  

At his June 2003 hearing, the veteran testified that his 
total gross income from both his and his wife's Social 
Security was $900 and $50 was paid for Medicare out of this 
income.  He asserted that he would be unable to repay the 
VA's debt as he could barely afford to buy food.  He 
indicated that after paying bills there was usually no money 
left over due to rising costs.  He testified that his wife, 
now 80 years old, still worked from time to time as a 
substitute teacher about once every one to two months.  He 
confirmed that the most recent W-2 form from 2001 showed her 
income to be around $1800 per year, which amounted to about 
an extra $150 per month.  He acknowledged that his home had 
been paid for and that a prior financial status report 
showing a mortgage payment was in error.  He testified that 
he had about $150 per month of medical expenses that were 
reimbursed by the VA, and so were not part of his monthly 
expenses.  He indicated that at this point he was no longer 
paying people to help around the house or drive, stating that 
this was a temporary situation following surgery.  

As noted above, the Committee denied the request for waiver 
on that basis that collection of the debt would not be 
against equity and good conscience.  The Committee determined 
that the veteran was at fault in the creation of the 
overpayment and that there was significant unjust enrichment 
by the veteran.

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2003).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2003).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965). 

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. 
§ 1.965(a)(2003).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are:  (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R. 
§ 1.965(a) (2003).
 
Upon review of the record, the Board finds that the veteran's 
failure to report his wife's substitute teaching income 
between 1997 and 1999 contributed to the creation of the 
debt.

The Board finds that the evidence does not show that the 
veteran incurred a legal obligation or changed his position 
to his detriment in reliance upon the receipt of VA benefits.  
However, the Board also finds that recovery of the debt would 
affect the objective for which benefits were intended.  The 
purpose of pension benefits is to provide income to veterans 
who are unemployable by reason of their disabilities and who 
meet certain financial status criteria.  While the veteran 
received some additional income from his wife's part time 
substitute teaching assignments, evidence of record suggests 
that his wife kept this income separately and he was not 
fully aware of the amounts or of his duty to notify the VA of 
this income.  However, the Board would note that if the 
veteran does receive such additional income in the future, he 
must immediately notify VA of receipt of such to prevent 
overpayment.  

Additionally, the Board finds that it would create undue 
financial hardship for the veteran to repay the overpayment.  
As noted above, the February 2002 financial status report 
revealed that the veteran's monthly income exceeds his 
expenses by a rather slim margin of $7.00.  Adding the 
additional payment estimated to received by his wife's income 
as a substitute teacher, this margin would be increased to 
around $157 per month if her income was the same as that 
shown in 2001.  However, the Board notes that the veteran did 
not report any medical expenses for he or his spouse, 
clothing expenses, household maintenance expenses or other 
incidental expenses, aside from basic expenses.  While the 
veteran reported that VA had previously covered his medical 
expenses, it is not clear whether that remains the case as 
the veteran is no longer in receipt of VA pension.  
Additionally, the veteran has not reported any medical 
expenses for his spouse, but an independent living specialist 
advised that the veteran and his spouse did have medical 
expenses but did not understand they were to submit them.  
The Board is aware that the veteran is a married veteran 
residing in the Greenville, Mississippi area and both he and 
his wife are advanced in years.  Although currently 
independent, they have previously needed to pay for 
assistance with driving and household help when health issues 
arose.  

In view of the fact that the majority of the veteran's 
expenses are confined to the most basic necessities and are 
slightly less than the veteran's total income, even with 
consideration of the wife's extra income, the Board finds 
that there exists a reasonable doubt that repayment of this 
debt would cause the veteran undue hardship.  With 
application of the benefit of the doubt rule, repayment of 
the debt is waived under the principles of equity and good 
conscience.  Accordingly, waiver of recovery of the 
overpayment of disability pension, originally calculated to 
be in the amount of $4,198.17, is granted. 

The Board notes that the veteran in his Notice of 
Disagreement and VA form 9 has essentially challenged the 
propriety of the debt.  However in light of the fact that a 
total waiver of the debt is granted pursuant to the veteran's 
wishes, there is no prejudice in not adjudicating the 
propriety of this debt.  

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is granted.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



